(Atlanta,RECORD—DIMINUTION—WANT OF CERTIFICATE BY CLERK.—The want of a certificate hy the Clerk below to what is ' sent here as the record is no ground for suggesting a diminution of the record. (R.)SAME—NO CERTIFICATION—DISMISSAL OF CAUSE— MADAM'US.—If, when a cause is called for hearing, there is no record certified from the Court below, the cause will be dismissed. The certificate should have been supplied by a mandamus from the Judge of the Superior Court. (R.)BILL OF EXCEPTIONS—EVIDENCE MUST BE INCORPORATED OR ATTACHED.—If the evidence be not set forth in the bill of exceptions, or attached to it and identified by the Judge, the bill of exceptions will be dismissed. (R.)Practice. Bill of Exceptions. From Muscogee.*It was stated that the Judge gave a certain charge therein specified and refused to charge as requested therein specified, and this charge and refusal are the only alleged errors. The record sent up had on it no certificate from the Clerk below. The hill of Exceptions was certified.Counsel for defendant in error moved to dismiss the cause, first, because the errors were not properly assigned; second, because the evidence was not embodied in the bill of exceptions and because the record was not certified. It was dismissed on the last two grounds.